Title: To George Washington from Major General William Heath, 17 August 1776
From: Heath, William
To: Washington, George



Dear General
Kings bridge Augst 17th 1776

The Last night the Fire Ships & Row Gallies made an attempt, Upon the Enemys ships, which lay at Anchor up the River, The Fire ships were well Conducted, the Armed Schooner was Grappled and Burnt, The Phenix was Grappled for a Bought Ten minutes, But got herself Clear, The Lady Washington Galley and Independence, were Conducted with Great Judgment and Bravery, I wish I could Say that the Other Gallies Did any thing at all The Phenix either Slipt or Cut her Cable The Rose was left alone, and it is thought might have been Taken, I was an Eye witness to the whole, and from the Confusion which was apparent, I am Confident that if an Attempt Should be made on the Fleet Below, and but one or Two Ships Set on fire their Confusion would be beyond Description.
I have the Pleasure to Acquaint your Excellency that General Mifflin has a Bout 500 men at a moments notice, to aid you in Case of need, they were the last Evening Drawn out when I reviewed them They are of Colo. Sheas & Magaws Regiments, and the best Disciplined of any Troops that I have yet Seen in the Army—I shall this Evening or to morrow Send a Return of the Troops at this Post, we are Pushing our works with all Dilligence. I have the Honor to be with great Respect your Excellencys Humble Servt

W. Heath

